DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and species A, claims 1-13, in the reply filed on February 9, 2022 is acknowledged.  The traversal is on the ground(s) that No serous burden to search all the claims.  This is not found persuasive because as stated in the previous restriction requirement, all the invention groups and species are directed to either different statutory class or different compositions, thus, 
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). There is serious burden to search and consider all the invention groups and species. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fang1 (US20190227647) in view of Aoki (TW201823516A).
Regarding claim 1, Fang1 teaches a method of making a touch panel (abstract, paragraph 0002). Fang1 teaches to provide a substrate with visual area (VA) and a peripheral area (PA) (paragraphs 0040, and figure 1). Fang1 teaches a metal layer is formed on the substrate as multiple peripheral wires and a metal nanowires layer is formed on the metal layer in the PA as multiple etching layers (a second portion of the metal nanowires layer and the metal layer are located in the peripheral area) (paragraph 0045, see figures 1A and 1B). Fang1 teaches the metal nanowire layer is also formed as a touch sensing electrode pattern on the VA (a first portion of the metal nanowires layer is located in the visual area) (paragraph 0047, see figures 1A and 1B).  Fang1 teaches these patterns in PA and VA are formed by the same etching process with the same etchant by wet etching (etching solution) and the metal layer and the metal nanowires layer in the PA are etched at the same time by etching solution to form the peripheral wires and etching layers (paragraphs 0042, 0045 and 0047). It is well known in the art that when a pattern is formed by etching, a layer is first formed and then etchant is used to etch away to form desired pattern, thus, Fang1 teaches to form the metal layer and nanowire layer first before the etching is used to form the patterns in VA and PA. 
Fang1 does not explicitly teaches the etching solution as claimed. However, Aoki teaches a etching fluid for etching a copper based layer (abstract) (Fang1’s metal nanowire and metal layer are copper, see paragraph 0041). Aoki teaches the etching solution comprises 0.1-35 mass% of hydrogen peroxide; 0.1-20 mass% of 
Regarding claim 2, Fang1 teaches the metal nanowires layer in the first portion is etched with the same etching method and solution to form a touch sensing electrode in the VA (paragraphs 0042 and 0047). Fang1 teaches the touch sensing electrode is electrically connected to the multiple peripheral wires (paragraphs 0047).

Regarding claim 4, Aoki teaches the stabilizer is ethylenediaminetetraacetic acid (paragraphs 0033). 
Regarding claim 5, Fang1 teaches disposing the metal layer in the peripheral area and subsequently disposing the metal nanowires layer in the visual area and the peripheral area, wherein the first portion is located in the VA and formed on the substrate, and the second portion is located in the PA and formed on the metal layer (paragraphs 0045, and 0047, see figures 1A and 1B).
Regarding claim 6, Fang1 further teaches the metal layer is formed and the etched to form the peripheral wires on the PA (paragraph 0045), thus, it would be obvious to form some of the metal layer on the VA also and etch away the metal layer located in the VA to form the pattern in the PA. 
Regarding claim 7, Aoki teaches the etching solution comprises 0.1-35 mass% of hydrogen peroxide; 0.1-20 mass% of hydroxyalkane sulfonic acid (acid); 0.01-1 mass% of benzotriazole (metal corrosion inhibitor of instant claimed invention); 0.01-40 mass% of ethylenediaminetetraacetic acid (stabilizer of instant claimed limitation); and water (balance of a solvent) (abstract, paragraphs 0011, 0024 and 0033), wherein the ranges overlaps with the claimed ranges, except the metal corrosion inhibitor. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See In re Malagari, 182, USPQ 549. It is noted that Applicant has not established the criticality of the claimed ranges.
	Regarding claim 8, Fang1 teaches forming the metal layer into multiple marks by using the etching solution, wherein the multiple etching layers comprise multiple first coverings and multiple second coverings, each of the multiple first coverings is correspondingly disposed on the multiple peripheral wires and each of the multiple second coverings is correspondingly disposed on the multiple marks (paragraphs 0045-0048, figures 1A and 1B).
Regarding claim 10, Aoki teaches the etching solution comprises 0.1-35 mass% of hydrogen peroxide; 0.1-20 mass% of hydroxyalkane sulfonic acid (acid); 0.01-1 mass% of benzotriazole (metal corrosion inhibitor of instant claimed invention); 0.01-40 mass% of ethylenediaminetetraacetic acid (stabilizer of instant claimed limitation); and water (balance of a solvent) (abstract, paragraphs 0011, 0024 and 0033), wherein the ranges overlaps with the claimed ranges, except the metal corrosion inhibitor. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Fang1 teaches the metal corrosion inhibitor’s concentration range touches the claimed range. When a composition with a touching or overlapping range is In re Malagari, 182, USPQ 549. It is noted that Applicant has not established the criticality of the claimed ranges.
	Regarding claim 12, Fang1 teaches to further disposed a coating layer (paragraph 0050, figure 3A).
	Regarding claim 13, Fang1 teaches the manufacturing method is performed on one side or both sides of the substrate (paragraph 0058, see figures 1A-1B and 3A). 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fang1 (US20190227647) in view of Aoki (TW201823516A) as applied to claims 1-8, 10 and 12-13 above, and further in view of Fang2 (US20190227650).
	Regrading claim 9, Fang1 in view of Aoki teaches all limitations of these claim, except to disposing the metal layer on the metal nanowire layers. Fang1 teaches to disposing the metal nanowires layer in the VA and the PA and disposing metal layer in the PA wherein the metal layer is located on the second portion. However, Fang2 teaches a method of making a touch panel (abstract) and discloses to disposing the metal nanowires layer in the VA and PA first and subsequently disposed the metal layer in the PA on the metal nanowires in the second portion (paragraphs 0004-0005 and 0052, 0056-0058, see figures 1A and 1B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the metal layer on top of the nanowire layer on the PA as suggested by Fang2 in the method of making a touch panel as disclosed by Fang1 because Fang2 teaches such 
	Regarding claim 11, Fang2 teaches forming the metal layer into multiple marks by using the etching solution, wherein the multiple etching layers comprises multiple first interlayers and multiple second interlayers, each of the multiple firs interlayers is correspondingly disposed between the multiple peripheral wires and the substrate, and each of the multiple second interlayers is correspondingly disposed between the multiple marks and the substrate (paragraphs 0054-0055 and 0058, see figures 1A and 1B). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11086459 in view of Aoki (TW201823516A). The claims are completely overlapped in scopes except the etching solution, which is disclosed by Aoki (see rejection above). 
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-20 of U.S. Patent No. 11061501 in view of Aoki . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/Examiner, Art Unit 1717